DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 13-16, 21, and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-7, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reese (USP 8,939,365) in view of Higham (USPGPUB 2006/0022827), and further in view of Higham (USPGPUB 2009/0187274).
	Regarding claim 1, Reese discloses a medication dispensing cabinet (1), comprising:
at least one lockable storage compartment (400);
a controller (460) that controls access to the at least one lockable storage compartment (see column 26 lines 8-11); and
a radio frequency identification (RFID) reader (see column 24 lines 13-15); and
a biometric sensor (452); and
wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from each of: the reader and the biometric sensor (see claim 2 and/or claim 8).
However, he does not explicitly disclose wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the RFID reader. Higham discloses wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the RFID reader (see paragraph [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the medication dispensing cabinet disclosed by Reese by including a medication dispensing cabinet wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the RFID reader, as disclosed by Higham, for the purpose of providing a computer which controls access to a lockable compartment by reading an RFID badge (see paragraph [0025]).
 	Furthermore, he does not disclose a user input feature, wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the user input feature. Higham discloses a user input feature, wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the user input feature (see “When the user has selected all the medications…” along with the rest of paragraph [0068]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the medication dispensing cabinet disclosed by Reese by including a user input feature, wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the user input feature, as disclosed by Higham, for the purpose of providing additional storage (see Figure 1) with lockable doors (28) which unlock based on a user selection of medication(s) (see paragraphs [0066]-[0068]).
	Regarding claim 2, Reese discloses the medication dispensing cabinet of claim 1, wherein the controller conditions access to the at least one lockable storage compartment on receipt from the RFID reader of information comprising any one or any combination of an identification of a user of the medication dispensing cabinet (see column 24 lines 3-5), a password, and a security code.
	Regarding claim 3, Reese discloses the medication dispensing cabinet of claim 2, wherein the controller conditions access (420,422) to an interior of the at least one lockable storage compartment by a user of the medication dispensing cabinet on receipt from the RFID reader of information comprising any one or any combination of an identification of a user of the medication dispensing cabinet (see column 24 lines 3-5), a password, and a security code.
	Regarding claim 4, Reese discloses the medication dispensing cabinet of claim 1, wherein the RFID reader is part of a passive RFID system, and wireless signals from the RFID reader activate a token to wirelessly return a code to the RFID reader (see column 24 lines 13-15).
	Regarding claim 6, Reese discloses the medication dispensing cabinet of claim 1, wherein the RFID reader automatically scans a token when the token comes into proximity with the medication dispensing cabinet (see column 24 lines 13-15).
	Regarding claim 7, Reese discloses the medication dispensing cabinet of claim 1, further comprising a multi-function reader device in which the RFID reader and the biometric sensor are comprised (see the top of “404” in Figure 17)
	Regarding claim 9, Reese discloses the medication dispensing cabinet of claim 7, wherein the multi-function reader device (see the top of “404” in Figure 17) further comprises a card swipe slot (450). 
	Regarding claim 16, Reese discloses the medication dispensing cabinet of claim 1, wherein the controller conditions access to the at least one lockable storage compartment on a multi-factor authentication of a user of the medication dispensing cabinet (see claim 2 and/or claim 8).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reese (USP 8,939,365) in view of Higham (USPGPUB 2006/0022827), in view of Higham (USPGPUB 2009/0187274) as applied to claims 1-4, 6-7, 9, and 16 above, and further in view of Gilboy (USP 8,471,682).
	Regarding claim 5, Reese in view of Higham and further in view of Higham disclose the medication dispensing cabinet of claim 1. However, they do not specifically disclose a cabinet wherein the RFID reader is part of an active RFID system. Gilboy discloses a cabinet wherein the RFID reader is part of an active RFID system (see column 8 lines 54-64). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cabinet disclosed by Reese by including a cabinet wherein the RFID reader is part of an active RFID system, as disclosed by Gilboy, for the purpose of providing “an active RFID transponder” (see column 8 lines 56-57).
Claims 13-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reese (USP 8,939,365) in view of Higham (USPGPUB 2006/0022827), in view of Higham (USPGPUB 2009/0187274) as applied to claims 1-4, 6-7, 9, and 16 above, and further in view of Wallace et al. (USPGPUB 2002/0173875).
	Regarding claim 13, Reese in view of Higham and further in view of Higham disclose the medication dispensing cabinet of claim 1. However, he does not specifically disclose a medication dispensing cabinet further comprising a smart card reader. Wallace et al. disclose a medication dispensing cabinet further comprising a smart card reader (see paragraph [0329]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cabinet disclosed by Reese by including a medication dispensing cabinet further comprising a smart card reader, as disclosed by Wallace et al., for the purpose of providing a user identification system incorporating a smart card reader (see paragraph [0329]).
	Regarding claim 14, Reese, in view of Higham, in view of Higham, and further in view of Wallace et al. disclose the medication dispensing cabinet of claim 13. Furthermore, Wallace et al. disclose a medication dispensing cabinet wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from the smart card reader (see paragraphs [0329] and [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cabinet disclosed by Reese by including a medication dispensing cabinet wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from the smart card reader, as disclosed by Wallace et al., for the purpose of providing a user identification system incorporating a smart card reader (see paragraph [0329]).
	Regarding claim 15, Reese, in view of Higham, in view of Higham, and further in view of Wallace et al. disclose the medication dispensing cabinet of claim 14. Furthermore, Wallace et al. disclose a medication dispensing cabinet wherein the controller conditions access to an interior of the at least one lockable storage compartment by a user of the medication dispensing cabinet on receipt of information from the smart card reader (see paragraphs [0329] and [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cabinet disclosed by Reese by including a medication dispensing cabinet wherein the controller conditions access to an interior of the at least one lockable storage compartment by a user of the medication dispensing cabinet on receipt of information from the smart card reader, as disclosed by Wallace et al., for the purpose of providing a user identification system incorporating a smart card reader (see paragraph [0329]).
Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reese (USP 8,939,365) in view of Higham (USPGPUB 2006/0022827), in view of Higham (USPGPUB 2009/0187274), and further in view of Chudy et al. (USPGPUB 2005/0125097).
	Regarding claim 21, Reese discloses a medication dispensing cabinet, comprising:
at least one lockable storage compartment (400);
a controller (460) that controls access to the at least one lockable storage compartment (see column 26 lines 8-11); and
a radio frequency identification (RFID) reader (see column 24 lines 13-15);
a biometric sensor (452);
wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from each of: the reader and the biometric sensor (see claim 2 and/or claim 8).
However, he does not explicitly disclose wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the RFID reader. Higham discloses wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the RFID reader (see paragraph [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the medication dispensing cabinet disclosed by Reese by including a medication dispensing cabinet wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the RFID reader, as disclosed by Higham, for the purpose of providing a computer which controls access to a lockable compartment by reading an RFID badge (see paragraph [0025]).
 	Furthermore, he does not disclose a user input feature, wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the user input feature. Higham discloses a user input feature, wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the user input feature (see “When the user has selected all the medications…” along with the rest of paragraph [0068]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the medication dispensing cabinet disclosed by Reese by including a user input feature, wherein the controller conditions access to the at least one lockable storage compartment on receipt of information from: the user input feature, as disclosed by Higham, for the purpose of providing additional storage (see Figure 1) with lockable doors (28) which unlock based on a user selection of medication(s) (see paragraphs [0066]-[0068]).
 	Additionally, he does not disclose a label printer coupled to the controller; and wherein the controller automatically prints a label when an item is dispensed from the dispensing cabinet. Chudy et al. disclose a label printer coupled to the controller; and wherein the controller automatically prints a label when an item is dispensed from the dispensing cabinet (see paragraphs [0045] and [0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cabinet disclosed by Reese by including a label printer coupled to the controller; and wherein the controller automatically prints a label when an item is dispensed from the dispensing cabinet, as disclosed by Chudy et al., for the purpose of providing a label for a prescription item (see paragraph [0059]).
	Regarding claim 23, Reese in view of Higham, in view of Higham, and further in view of Chudy et al. disclose the medication dispensing cabinet of claim 21. Furthermore, Chudy et al. disclose a medication dispensing cabinet further comprising a user interface including a screen and a control by which the controller can be configured to affect printing of the label (see paragraphs [0045]-[0046]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cabinet disclosed by Reese by including a medication dispensing cabinet further comprising a user interface including a screen and a control by which the controller can be configured to affect printing of the label, as disclosed by Chudy et al., for the purpose of providing a label for a prescription item (see paragraph [0059]).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reese (USP 8,939,365) in view of Higham (USPGPUB 2006/0022827), in view of Higham (USPGPUB 2009/0187274), as applied to claims 1-4, 6-7, 9, and 16 above, and further in view of Michael (USP 8,746,908).
	Regarding claim 25, Reese in view of Higham and further in view of Higham disclose the medication dispensing cabinet of claim 1. However, they do not disclose a cabinet further comprising two printers coupled to the controller and integrated into the medication dispensing cabinet, wherein the two printers comprise a receipt printer and a label printer. Michael discloses a medication dispensing cabinet further comprising two printers coupled to the controller and integrated into the medication dispensing cabinet, wherein the two printers comprise a receipt printer and a label printer (see column 9 lines 43-47). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the cabinet disclosed by Reese by including a medication dispensing cabinet further comprising two printers coupled to the controller and integrated into the medication dispensing cabinet, wherein the two printers comprise a receipt printer and a label printer, as disclosed by Michael, for the purpose of providing a printer portion for printing labels and receipts (see column 9 lines 43-47).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
8/25/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655